DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connecting rod from claim 11 and blocking means from claim 17 must be shown or the feature(s) canceled from the claim(s).  Although the reference number 43 is used for the connecting rod, 43 shows a side panel and not a rod which is a thin straight bar. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because of the following:
In Fig. 3 it is unclear if the reference numeral 22 should instead be 221 as is shown in that location in at least Figs. 4-6.
In Fig. 4 the reference number 411b is used twice for both the first and second side member.
In Fig. 5 the first axis of rotation A is mislabeled as B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following:
Reference characters "2" and "22" have both been used to designate the peripheral rim in Figs. 8 and 9.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following:
Reference character “21” has been used to designate both bottom and the side in Figs. 8 and 9.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 225.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (holding means, elastically deformable means, means for blocking, means for holding)
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “about a second axis of rotation directly below the first axis of rotation”, this is unclear. Is the second axis of rotation always directly below the first axis of rotation? Does the second axis only need to be directly below the first axis when the case is in the closed position? Does directly below mean that both the first and second axis are in the same plane while the case is closed? Or that there are no structures between the two different axes and thus one is directly below the other? Since no frame of reference is provided and for the purposes of compact prosecution, the examiner will treat a second axis of rotation that is below the first axis of rotation while the case is in the closed position to meet this limitation. 
Claim 11 recites “a connecting rod” and then claim 14 recites “the connecting rod is in the shape of a flat panel”, this are conflicting limitations. A rod is a thin straight bar and a bar is circular and is not flat. Does the applicant mean a connecting portion? It is unclear if the connecting structure has to be rod shaped. For the purposes of compact prosecution, the examiner will use the shape as recited in claim 14 and as shown in applicants figures which is a connecting portion that is a flat panel.
Claim 13 recites “the cross member and the connecting rod form a single-piece assembly”, this is unclear. The claim recites two different structures the cross member and the connecting rod, thus it is already not a single-piece. Additionally, an assembly is made from multiple components so a single-piece and assembly are contradictory terms. Does the applicant mean that the cross member and the connecting rod are joined to make a single assembly? Or that the cross member is a specific portion of the cross member? It is unclear to the examiner what structure would meet this limitation.
Claim 15 recites the limitation "the peripheral edge" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “the peripheral edge comprises four panels butted together and opposite in pairs”, this is unclear. Is the applicant referring back to the peripheral rim, which is recited as being on a side of the package? So that one side of the package is made of four panels? Or does the applicant mean that the package has four panels adjacent to each other in pairs that create a peripheral edge of the entire package? For the purposes of compact prosecution, the examiner will treat this to mean the package is made from four panels that are opposite each other in pairs.
Claim 16 recites “in which it extends”, this is unclear. In which what extends? The peripheral edge? The panel? All four of the panels? What has to be substantially parallel or substantially perpendicular?
Claim 17 recites limitation “their use position” in line 2. There is insufficient antecedent basis for this limitation in the claim. It appears that claim 17 should be depended from claim 16.
Claim 19 recites “wherein it comprises means for holding”, this is unclear. What comprises the means? Many structures are recited in claim 11, or does the applicant mean that the package as a whole comprises the means for holding. Examiner will take “it” to refer to the package as a whole.
Claim 20 recites the limitation "the peripheral edge" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically mentioned in this rejection are included due to their dependencies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng US 9,089,965 B1 and in view of Kennedy US 2012/0217276 A1.
Regarding claim 11 Cheng discloses a package comprising a case (10 first box, Figs. 1 and 5-11) having a bottom and a peripheral rim, the package also comprising a cover (1 Fig. 24, modified Fig. 6 see below) rotatably mounted on a side (right side) carrying the peripheral rim around a first axis of rotation (2, Fig. 24), and which can adopt:
an open position in which the cover (1) is spaced from the peripheral rim (Fig. 9); 
a closed position in which the cover (2) is folded over the case and closes the latter (Figs.6-7), 
the package further comprising holding means for maintaining an object to be transported in the case (3, Fig. 24), wherein the holding means comprise a frame (outer walls of 3, which is the middle box 20) rotatably mounted on the side carrying the peripheral rim in the vicinity of the bottom of the case, about a second axis of rotation (4, Fig. 24) directly below the first axis of rotation of the cover on the case (4 is directly below 2), 
the frame being able to adopt: a holding position in which the frame extends substantially parallel to the bottom of the case and surrounds the object to be transported (object will be placed into the box to be transported and is surrounded by the walls of the box and the bottom portion of the frame is always parallel to the bottom of the case, Figs. 1 and 5-11); 
a handling position in which the frame is spaced from the bottom of the case (frame 3 is always spaced above the bottom 5 of the case 10), 
and a connecting panel (50 second plate, Figs. 1 and 5-11) for connection between the frame (2) and the cover (1), the connecting panel (50) being rotatably mounted on the cover and on the frame (Figs. 6 and 9), the connecting panel (50), the cover (1), the side carrying the peripheral rim (right side of 10)  and the frame (3) together forming a deformable parallelogram (together shaped like a parallelogram in Fig. 6 and is deformed to the open position in Fig. 9 and is thus a deformable parallelogram).
Cheng is silent to the holding means also comprising elastically deformable means extending inside the frame.
Kennedy teaches a frame (11 base member, Figs. 1-3) with elastically deformable holding means (20 flexible securing strap, Fig.1, paragraph [0030] lines 16-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Cheng to include the elastically deformable holding mean as taught by Kennedy as doing so is well known in the art and would yield predictable results. Additionally, elastically deformable holding means allow for the user to easily place and remove objects within the package and prevent damage to the object that can be caused by them shifting (paragraph [0015] lines 10-13).


    PNG
    media_image1.png
    603
    557
    media_image1.png
    Greyscale

Regarding claim 12 Cheng as modified discloses the package of claim 11 and further discloses wherein the frame (3) comprises two side members (sides of box 3 (which is the middle box 20) with holes 21, Fig. 1) parallel to each other and a cross member (left side wall opposite of the label 20 for the middle box shown in Fig.1) joining the two side members opposite the side carrying the peripheral rim (right side of 10, Fig. 1).  
Regarding claim 14 Cheng as modified discloses the package of claim 11 and further discloses wherein the connecting panel (50) is in the shape of a flat panel (Figs. 1-11).  
Regarding claim 15 Cheng as modified discloses the package of claim 11 and further discloses wherein the package is made from four panels that are opposite each other in pairs (the sidewalls of 10, Fig. 1).
Regarding claim 18 Cheng as modified discloses the package of claim 11 and further discloses wherein the elastically deformable means are in the form of an elastic fabric (paragraph [0031], lines 25-27).  
Regarding claim 19 Cheng as modified discloses the package of claim 11 and further discloses wherein the package comprises means for holding (501 second link, helps to hold the cover in position) the cover (3) in the closed position (Fig. 6).  
Regarding claim 20 Cheng as modified discloses the package of claim 19 and further discloses wherein the means for holding the cover in the closed position (Fig. 6) comprise: 
an opening (21 hole, Fig. 1) made in the cover;  
an aperture (21 on the left side of the end wall of middle box 20, Fig. 1) made in a peripheral edge, distant from the first axis of rotation (opposite side of the 1 from 2) of the cover with respect to the case, and a collar (70 pivots going into the opening and aperture holding 501 onto the side of the cover 1) passing through the opening and the aperture.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735